FILED
                                ORIGINAL                            NOV M 2021
                                                                                              11/19/2021



                                                                 Bowen Greenwooa      Case Number: DA 20-0454
                                                               Clerk of Supreme Court
                                                                  Stato of Montana




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                  EXTENSION OF TIME
v.                                             TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,

      Defendant and Appellant.




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Wednesday, December 1, 2021.


      So ordered this ¿          day of IQ 0 14.A. 612)21 1.


                                           '‘0 1              ,A 0e)P
                                                            / 7
                                         Montana Supreme Court

cc:    Attorney General
       Defendant / Appellant c/o Counsel